Merrill Schneider, OSB #77336
merrillschneider@schneiderlaw.com
Schneider Kerr & Robichaux
PO Box 14490
Portland, Oregon 97293
Phone: 503-255-9092
Fax: 503-255-9145
Attorney for Plaintiff


                        IN THE UNITED STA TES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON



  MARK WRIGHT,                                                               3: 17-cv-02024-AA
        Plaintiff,
                                                                   ORDER FOR ATTORNEY
         v.                                                   FEES UNDER 42 U.S.C. § 406(b)

  COMMISSIONER OF SOCIAL SECURITY,
        Defendant.




      The court finds and orders an attorney fee of $5,518.19 pursuant to 42 U.S.C. § 406(b).

Such funds shall be paid to Schneider, Kerr & Robichaux, PO Box 14490, Portland, OR 97293.

      Dated this   ?> Q-t'V\ day of   \)   ll&ffib lt'     ,20 lV}


                                                    Judge Ann L. Aiken
                                                    United States District Court Judge
